UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4892



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DONALD PATRICK HOOKS,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-640)


Submitted:   January 5, 2007                 Decided:   February 6, 2007


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew M. Robinson, Cincinnati, Ohio, for Appellant. Reginald I.
Lloyd, United States Attorney, Columbia, South Carolina, Rose Mary
Parham, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donald Patrick Hooks appeals his sentence following his

guilty      plea,   pursuant    to     a    plea      agreement,     to   carjacking,

possessing a firearm in furtherance of carjacking, and being a

felon in possession of a firearm, in violation of 18 U.S.C.

§§ 2119(1), 924(c)(1)(A), and 922(g) (2000).                     The district court

sentenced Hooks to 169 months’ imprisonment.                    We affirm.

              Hooks contends that the district court violated his due

process     rights,    as   informed       by    ex   post   facto   principles,         by

imposing sentence under United States v. Booker, 543 U.S. 220

(2005), rather than under the mandatory guidelines applicable at

the time of his offense.             This claim is without merit.               We have

previously     concluded      that    the       retroactive     application     of   the

remedial portion of Booker does not violate either due process or

ex post facto guarantees.             United States v. Davenport, 445 F.3d

366, 369-70 (4th Cir. 2006); United States v. Williams, 444 F.3d

250 (4th Cir. 2006).           We therefore reject Hooks’ ex post facto

claim.

              Moreover, a sentence imposed within a properly calculated

guidelines range is presumptively reasonable.                      United States v.

Green, 436 F.3d 449, 456 (4th Cir. 2006); see also United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005) (holding that sentence

must   be    “within    the   statutorily          prescribed    range    and   .    .    .

reasonable.”).         We reject Hooks’ contention that this principle


                                           - 2 -
violates Booker.     Here, the district court properly consulted the

guidelines    and   took   them   into   account   in   determining   Hooks’

sentence, made all the factual findings appropriate for that

determination, considered the sentencing range along with the other

factors described in 18 U.S.C. § 3553(a) (2000), and imposed a

sentence that was within the statutorily prescribed range and

reasonable.

          We therefore affirm Hooks’ conviction and sentence.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                    - 3 -